Grant, J.
(after stating the facts). The instruction was correct. No complaint was made that the joints were not properly constructed. Plaintiff’s own witnesses testified* that the leaking of water and of steam was no indication that the joint was unsafe, or that there was danger of an explosion in consequence thereof. In other words, it was not a signal of danger. The joint had been leaking for a long time, and it is in evidence that leaks at such joints are common. There is no evidence to show that an inspection would have revealed a defect. The explosion itself is no evidence of negligence. The burden of proof was upon the plaintiff to show some facts or circumstances from which it could be legitimately inferred that the defendant was negligent in the failure to inspect or to repair the defective joint when it had, or should have had, notice of the defect. The cause of the explosion is entirely speculative. It may have resulted from too high pressure of steam, for which the deceased alone would be liable; it may have resulted from a hidden defect, or from a failure to inspect it; it may have been that a close inspection would have revealed the small crack which some of the witnesses testified was found in the piece broken off, and that this crack weakened the joint, and rendered *507it unsafe. But there was no evidence to sustain any of these theories. Miller v. Railway Co., 90 Mich. 230; Redmond v. Lumber Co., 96 Mich. 545; Robinson v. Charles Wright & Co., 94 Mich. 283. Many other decisions might be cited, but the principle is too well established to require the citation of authorities.
The judgment is affirmed.
Long, C. J., and Moore, J., concurred with Grant, J.